ACCEPTED
                                                                                             03-17-00515-CR
                                                                                                   21286863
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         12/14/2017 10:09 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                         CAUSE NO. 03-17-00515-CR
             _________________________________________________
                                                              FILED IN
                                                        3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS            AUSTIN, TEXAS
                    FOR THE THIRD DISTRICT OF TEXAS 12/14/2017 10:09:36 AM
                              AUSTIN DIVISION             JEFFREY D. KYLE
             _________________________________________________Clerk


SHAQUAN CAMPBELL             §
                             §
v.                           §
                             §
THE STATE OF TEXAS           §
        _______________________________________________

                  APPELLANT’S FIRST MOTION TO EXTEND
                     TIME TO FILE APPELLANT’S BRIEF
              _______________________________________________




                                             Justin Bradford Smith
                                             Texas Bar No. 24072348
                                             Harrell, Stoebner, & Russell, P.C.
                                             2106 Bird Creek Drive
                                             Temple, Texas 76502
                                             Phone: 254-771-1855
                                             Fax: 254-771-2082
                                             Email: justin@templelawoffice.com

                                             ATTORNEY FOR APPELLANT


State’s First Motion for Extension of Time to File Brief                          Page 1
Campbell v. State; Cause No. 03-17-00515-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, SHAQUAN CAMPBELL, who files this First

Motion for Extension of Time to File Brief and shows unto the Court as follows:

                                                I.

       Appellant’s Brief is due on or before December 14, 2017.

                                               II.

       Appellant is asking for an additional thirty days to file his brief, which

should make his brief due on or before January 15, 2017 (actual deadline falls on

Saturday, January 13, 2017).

                                               III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.             Draft      brief,    perform/review   legal   research,   client

                      communication, send required number of paper copies to Court

                      of Criminal Appeals in Lang v. State; PD-0563-17. (Work

                      performed (within last thirty day period) on November 14,

                      2017; November 15, 2017; November 16, 2017; November 17,

                      2017; November 18, 2017; November 20, 2017; November 21,

                      2017).



State’s First Motion for Extension of Time to File Brief                        Page 2
Campbell v. State; Cause No. 03-17-00515-CR
       2.             Draft brief, review parts of record, perform/review legal

                      research, overview of State’s brief, several (and one very

                      detailed) client communications in McBride v. State; Cause No.

                      03-17-00271-CR.          (Work performed during last thirty day

                      period includes November 21, 2017; November 22, 2017;

                      November 27, 2017; November 28, 2017; November 29, 2017;

                      November 30, 2017; December 1, 2017; December 4, 2017;

                      December 13, 2017) (was on third extension of time to file brief

                      as well)

       3.             For new appeal, jail visit with client and draft detailed amended

                      motion for new trial, motion for mandatory community

                      supervision, motion for release on bail pending appeal; motion

                      for new trial; notice of appeal; request for reporter’s record;

                      request for clerk’s record; perform/review legal research

                      regarding mandatory community supervision and ineffective

                      assistance     in    the    context   of   an   involuntary   plea;

                      communications with State’s attorneys and defendant’s trial

                      attorney; initial client communication. All in Smith v. State;

                      Cause No. 03-17-XXXXX-CR; Trial Court Cause No. 77,497;



State’s First Motion for Extension of Time to File Brief                            Page 3
Campbell v. State; Cause No. 03-17-00515-CR
                      264th District Court; Bell County, Texas. (Work performed on

                      December 4, 2017; December 6, 2017; December 7, 2017;

                      December 8, 2017; December 11, 2017).

       4.             Review record, perform research, second motions for extension

                      of time to file briefs and begin drafting brief (in 10-17-00150-

                      CR) in Summers v. State; 10-17-00150-CR and 10-17-00151-

                      CR. (Work performed on November 17, 2017; November 28,

                      2017; November 29, 2017; December 5, 2017; December 6,

                      2017; December 7, 2017; December 8, 2017; December 9,

                      2017).

       5.             Overview of State’s brief, evaluation of whether reply brief

                      warranted, and began drafting reply brief (but decided against

                      submitting it), client communication in Smith v. State; PD-

                      0514-17. (Work performed on November 21, 2017; December

                      5, 2017).

       6.             Overview of State’s brief, and detailed client communication

                      enclosing same in Ballard v. State; Cause No. 03-17-00040-CR.

                      (Work performed on December 6, 2017).




State’s First Motion for Extension of Time to File Brief                        Page 4
Campbell v. State; Cause No. 03-17-00515-CR
       7.             First Motion for Extension of Time to File Brief in State v.

                      Bryan; Cause No. 11-17-00236-CR.             (Work performed on

                      November 15, 2017).

       8.             Motion for Continuance and client communication in Ex parte

                      Marsh; Cause No. CR03262; 220th District Court; Comanche

                      County, Texas.        (Work performed on November 15, 2017;

                      November 22, 2017).

       9.             Overview of State’s brief and detailed client communication

                      regarding why certain issues were not raised in Goodin v. State;

                      Cause No. 11-17-00073-CR. (Work performed on November

                      20, 2017).

       10.            Work related to dependent administration (e.g., work related to

                      hiring CPA for unpaid income tax issue; client telephone

                      conference;      meeting     regarding   discovery   and   retaining

                      accounting services) in In the Estate of Charping, Deceased;

                      Cause No. 32,155; County Court at Law No. 1, Bell County.

                      (Work performed on November 21, 2017; November 28, 2017;

                      November 29, 2017).




State’s First Motion for Extension of Time to File Brief                            Page 5
Campbell v. State; Cause No. 03-17-00515-CR
       11.            Hearing on motion for default judgment in Rudy’s Repair and

                      Remodel, LLC v. Coleman; Cause No. 422017S0039544;

                      Justice of the Peace, Precinct 4, Place 2; Bell County, Texas.

                      (Work performed on November 28, 2017).

       12.            Work related to application to determine heirship and related

                      matters in Estate of Miller; Cause No. 17-9898; Coryell

                      County, Texas. Work includes issues surrounding property left

                      in road after foreclosure, attempting to evaluate adoption claim

                      by other person, coordinating hearing date, etc.         (Work

                      performed on November 20, 2017; November27, 2017;

                      November 29, 2017; December 1, 2017; December 6, 2017;

                      December 11, 2017; December 13, 2017).

       13.            Tax foreclosure hearing as attorney ad litem on December 14,

                      2017 in the 169th District Court of Bell County, Texas, and

                      preparatory work. (Hearing on December 14, 2017, but much

                      work leading up to the hearing for the many cases originally

                      set).

       14.            Thanksgiving lunch at children’s school on November 14,

                      2017.



State’s First Motion for Extension of Time to File Brief                        Page 6
Campbell v. State; Cause No. 03-17-00515-CR
       15.            Time “lost” on November 16, 2017 driving for oldest son’s

                      school field trip.

       16.            Office was closed for Thanksgiving and Black Friday.

                      (November 23, 2017; November 24, 2017).

       17.            Miscellaneous work/work-related activity (e.g., revising drafts

                      of documents, demand letter, 501(c)(3) application, etc.)

                      (performed variously over the course of the last month).

                                               IV.

       No previous extension has been requested and granted in this matter.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to thirty (30) days from the date his brief is due.

                                                     Respectfully submitted:

                                                     /s/ Justin Bradford Smith
                                                     Justin Bradford Smith
                                                     Texas Bar No. 24072348

                                                     Harrell, Stoebner, & Russell, P.C.
                                                     2106 Bird Creek Drive
                                                     Temple, Texas 76502
                                                     Phone: (254) 771-1855
                                                     Fax: (254) 771-2082
                                                     Email: justin@templelawoffice.com

                                                     ATTORNEY FOR APPELLANT


State’s First Motion for Extension of Time to File Brief                           Page 7
Campbell v. State; Cause No. 03-17-00515-CR
                             CERTIFICATE OF SERVICE

       I hereby certify that, on December 14, 2017, a true and correct copy of the

Appellant’s First Motion to Extend Time to File Appellant’s Brief was provided to

counsel via email and/or eservice:

Bell County District Attorney
c/o Bob Odom
P.O. Box 540
Belton, Texas 76513
Phone: 254-933-5215
Fax: 254-933-5238
Email: Bob.Odom@bellcounty.texas.gov
      Attorneys for State of Texas

                                                    /s/ Justin Bradford Smith
                                                    Justin Bradford Smith




State’s First Motion for Extension of Time to File Brief                        Page 8
Campbell v. State; Cause No. 03-17-00515-CR